Citation Nr: 0912759	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to service connection for residuals of a T5 
compression fracture.

3.  Entitlement to service connection for myofascial pain 
syndrome of the cervical spine.

4.  Entitlement to service connection for a headache 
disability.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right wrist 
laceration.

(The issues of entitlement to an increased disability rating 
for service-connected residuals of a T8 compression fracture, 
currently evaluated as 10 percent disabling, to include 
restoration of a previously assigned 40 percent rating and 
entitlement to an increased (compensable) disability rating 
for a service-connected duodenal ulcer. are the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO), which denied entitlement to an 
increased rating for a right wrist laceration and denied 
entitlement to service connection for headaches and 
myofascial pain syndrome of the cervical spine.  The RO 
denied the application to reopen the claim for service 
connection for residuals of a T5 fracture.  The RO reopened 
the claim for service connection for degenerative disc 
disease of the lumbosacral spine and denied this claim on the 
merits.  

Service connection for the residuals of a T5 fracture and 
degenerative disc disease of the lumbar spine were previously 
denied in unappealed rating decisions dated in August 1997 
and August 1999.  These decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002).  The Board is required to first consider 
whether new and material evidence had been presented before 
the merits of claim can be considered; and the Board can make 
an initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  However, as discussed below in the analysis portion 
of the decision, relevant official service treatment records 
have been associated with the claims folder.  Such records 
existed but were not associated with the claims file at the 
time of the earlier rating decisions.  Thus, pursuant to 
38 C.F.R. § 3.156(c) (2008), VA will reconsider the claims on 
the merits.  

In April 2007, the Board remanded the matters on appeal for 
additional development.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2008 
only on the issues listed on the title page.  A transcript of 
the hearing is associated with the Veteran's claims folder.  
The Veteran submitted additional evidence in support of his 
claims to VA at the hearing and waived his right to have the 
case remanded to the RO for review of the additional 
evidence.  Therefore, the Board finds that a remand for the 
RO's initial consideration of this evidence is not required 
and the Board may proceed with the adjudication of this 
appeal.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was 
detected many years after service and the probative evidence 
of record establishes that the current lumbar spine 
disability to include degenerative disc disease is not 
related to in-service disease or injury, and is not caused by 
or aggravated by a service-connected disability.

2.  There is no current evidence of a compression fracture of 
the T5 vertebra and the degenerative joint disease at T5 is 
not related to in-service disease or injury, and is not 
caused by or aggravated by a service-connected disability.  

3.  A cervical spine disability was detected many years after 
service and the probative evidence of record establishes that 
the current cervical spine disability is not related to in-
service disease or injury, and is not caused by or aggravated 
by a service-connected disability.

4.  A headaches disorder did not manifest within one year 
from service separation, and the probative evidence of record 
establishes that a headaches disorder is not related to in-
service disease or injury, and is not caused by or aggravated 
by a service-connected disability.

5.  Prior to and after August 30, 2002, the scar due to a 
laceration of the right wrist is .5 to 2 centimeters in size 
and is well-healed with intermittent tenderness on palpation 
and intermittent paresthesias in the fingers with no evidence 
of poor nourishment, ulceration, pain to palpation, fixation 
to underlying tissue with tissue damage, frequent loss of 
covering of the skin over the scar, or limitation of function 
or motion of the right wrist.    


CONCLUSIONS OF LAW

1.  A lumbar spine disability to include degenerative disc 
disease was not incurred in or aggravated by active service 
and may not be so presumed, and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A compression fracture of the T5 vertebra and 
degenerative joint disease at T5 were not incurred in or 
aggravated by active service and may not be so presumed, and 
are not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

3.  A cervical spine disability was not incurred in or 
aggravated by active service and may not be so presumed, and 
is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

4.  A headaches disorder was not incurred in or aggravated by 
active service and may not be so presumed, and is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).  

5.  Prior to and from August 30, 2002, the criteria for a 
compensable disability evaluation for the service-connected 
scar due to a laceration of the right wrist have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 
30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system or 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the Veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 




Analysis

Initial Matters

The Veteran argues that service connection is warranted for 
the claimed disabilities on a direct and secondary basis.  
The Board notes that the provisions of 38 C.F.R. § 3.310 
changed during the pendency of the Veteran's appeal and the 
question arises as to which set of regulations applies.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it was 
held that when the governing law or regulations change during 
an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the Veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

The current version of 38 C.F.R. § 3.310 provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior version of 38 C.F.R. § 3.310, which 
had not been interpreted as requiring that a specific 
baseline be found.  In any event, the evidence does not 
demonstrate aggravation under either version of 38 C.F.R. § 
3.310 as will be discussed in detail below.  

Also, as noted above, service connection for the residuals of 
a T5 fracture and degenerative disc disease of the lumbar 
spine was previously denied in unappealed rating decisions 
dated in August 1997 and August 1999.  These decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).  The Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered, and the Board can make an initial determination 
as to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  However, since the 
last final rating decisions, relevant official service 
treatment records have been associated with the claims 
folder.  Review of the record shows that the Veteran's 
service treatment records including his enlistment 
examination and medical board report, were associated with 
the file in July 1986 and were considered at the time of the 
August 1997 and August 1999 rating decisions.  The Veteran 
filed a claim to reopen the claims for service connection in 
March 2002.  In September 2005, additional service treatment 
records were associated with the claims folder.  The records 
consist of inpatient treatment records from Whiteman Air 
Force Base Hospital and the Naval Regional Medical Center in 
Philadelphia.  Such records existed but were not associated 
with the claims file at the time of the earlier rating 
decisions.  These records are pertinent to the claims for 
service connection because the records document medical 
treatment for injuries incurred in an in-service motor 
vehicle accident.  The Veteran asserts that his T5 and lumbar 
spine disabilities are the result of the in-service motor 
vehicle accident.  Thus, pursuant to 38 C.F.R. § 3.156(c), VA 
will reconsider the claims on the merits.  



Entitlement to service connection for a lumbar spine 
disability to include degenerative disc disease.  

The preponderance of the evidence of record shows that the 
veteran has a current lumbar spine disability.  A May 2002 VA 
examination report indicates that the numerous computed 
tomography (CT) scans and Magnetic Resonance Imaging (MRI) 
studies showed recurrent pathology of a bulging disc at L4-
L5.  The report indicates that the Veteran had a discectomy 
at L4-L5 in 1991.  A March 2004 VA medical opinion indicates 
that the VA examiner concluded that the veteran did not have 
degenerative disc disease of the lumbar spine.  However, VA 
treatment records dated in 2004 show a diagnosis of 
degenerative disc disease of the lumbar spine.  A May 2004 VA 
treatment record from a neurosurgeon consult shows a 
diagnosis of degenerated disc of the lumbar spine.  A 
September 2004 MRI study showed an impression of early 
changes of degenerative disc disease at L4-5 with mild 
appearance of the central lumbar spinal stenosis.  A January 
2006 VA treatment record indicates that the veteran had 
chronic pain related to the degenerative spine disease.  

The Veteran asserts that he has a current lumbar spine 
disability due to the in-service motor vehicle accident that 
occurred in 1973.  He also asserts that his lumbar spine 
disability was caused by the service-connected compression 
fracture at T8, which was caused by the in-service motor 
vehicle accident.  See the Veteran's statement dated in April 
2002.  In a June 2005 statement, the Veteran stated that he 
was in a roll-over accident while he was on his way back to 
his duty station in Philadelphia.  He stated that the 
accident happened in August 1973.  He indicated that he was 
treated at Whiteman Air Force Base hospital for two weeks and 
then he was transferred to the Naval Hospital in 
Philadelphia.  In a June 2006 statement, the Veteran stated 
that in July 1973, he was traveling back to his duty station 
in Philadelphia and his automobile blew a tire on the 
interstate in Missouri.  He indicated that his car rolled 
over about 7 or 8 times.  He stated that passers-by helped 
him out of his car and took him to a civilian hospital.  The 
Veteran stated that he was in the civilian hospital for five 
days before he was transferred to the Whiteman Air Force Base 
Hospital.  The Veteran contends that he did not remember 
anything after he was taken the emergency room until the Air 
Force personnel picked him up on July 22, five days after the 
accident.  See also the veteran's testimony at the hearing 
before the Board in September 2008.      

Service treatment records show that on August 20, 1973, the 
Veteran sustained injuries in an automobile accident.  
Hospital records indicate that the Veteran lost control of 
his car, the car flipped, and hit an utility pole.  Hospital 
records indicate that the Veteran had no loss of 
consciousness; he remained fully alert and complained of a 
tingling sensation in the feet.  Records indicate that the 
Veteran was taken to Community Hospital in Missouri and was 
transferred to the Whiteman Air Force Base hospital via 
ambulance on the same day.  The hospital records note that 
upon transfer admission, he was in excellent condition and 
had no physical complaints.  The diagnosis from the outlying 
hospital was that of "Compression fracture of T10 
vertebra."  

Inpatient records and nursing notes from the Whiteman Air 
Force Base hospital indicate that on the date of admission, 
the Veteran had complaints of a headache, mid-back pain, and 
a tingling sensation in the feet.  Physical examination of 
the back revealed no spasm or pain to palpation.  Full range 
of motion was not attempted.  Neuromuscular and sensory 
function was within normal limits.  X-ray examination of the 
thoracic spine revealed anterior wedging of the 8th thoracic 
vertebra which was interpreted to be suggestive of a recent 
compression fracture.  X-ray examination of the lumbar spine 
revealed that the disc spaces were well-maintained; x-ray 
examination was negative.  The Veteran was placed on absolute 
bed rest with a bed board.  The hospital records indicate 
that since 24 hours following admission, the Veteran had 
simply been awaiting aerovac.  Hospital records document that 
a request for transfer the Naval Hospital in Philadelphia was 
made on August 21.  The records indicate that the Veteran was 
not seriously ill.  There were no changes in the Veteran's 
neurologic examination during the stay.  The Veteran was 
discharged from Whiteman Air Force Base hospital on August 
28.  

The Veteran was admitted to the Philadelphia Naval Hospital 
on August 30.  The hospital records indicate that upon 
admission, the Veteran had complaints of low back pain and of 
a locking sensation in the left knee.  Physical examination 
was within normal limits except for tenderness at T8 and some 
limitation of flexion.  X-ray examination was normal except 
for an anterior compression fracture at T8.  The Veteran was 
continued on bed rest for the initial two weeks, and he 
underwent physical therapy.  At three weeks post injury, he 
was fitted with a Jewett brace and started to ambulate.  The 
records indicate that the Veteran experienced some early 
difficulty ambulating but eventually tolerated ambulating 
well.  In November 1973, the Veteran underwent evaluation for 
complaints of numbness in the left anterior thigh and left 
posterior calf.  It was noted that the Veteran developed 
these symptoms one month after the accident, after a fall.  
Electromyography (EMG) of the left leg muscles was completely 
normal.  EMG of the paraspinals from T6 to L5 was normal.  
Physical examination was normal except for the patches of 
numbness.  The examiner indicated that he was unable to give 
a physiological explanation for numbness and he suspected 
that it was not associated with lower motor neuron 
dysfunction.  The Veteran was discharged on December 4, 1973.  

While hospitalized, the Veteran underwent Medical Board 
proceedings in November 1973.  The Medical Board report 
indicates that review of the records revealed that the 
Veteran's car rolled over after it went out of control.  The 
Veteran was able to walk away from the car but he noticed 
back pain and was taken to a civilian hospital.  The report 
notes that at the present time, the Veteran complained of 
pain and numbness in the left leg and an occasional loss of 
control of the left leg.  Physical examination revealed 
decreased sensation to pinprick over the anterior thigh and 
posterior calf.  Neurological examination was otherwise 
normal.  It was the opinion of the Medical Board that the 
Veteran received the maximum benefits of treatment but he had 
not sufficiently recovered to perform full duty.  The Medical 
Board recommended that the Veteran be returned to limited 
duty for six months.  The primary diagnosis was compression 
fracture T8, healing.  

Service treatment records show that in April 1974, the 
Veteran continued to have complaints of mechanical low back 
pain.  Physical therapy was prescribed.  X-ray examination of 
the lumbar spine in April 1974 was within normal limits.  A 
May 1974 x-ray examination report indicates that after review 
of previous examinations, it was thought that the T8 vertebra 
was within normal limits.  The impression was normal thoracic 
spine.  

The Veteran underwent a second Medical Board proceeding in 
June 1974.  The diagnoses were laceration of the volar ulnar 
aspect of the right wrist, laceration of the volar ulnar 
aspect of the tip of the left little finger, and previous 
compression fracture T8, healed.  The report indicates that 
physical examination was normal except for the lacerations to 
the right wrist and left little finger.  Examination of the 
back was entirely within normal limits.  There was no 
weakness or decreased sensation of the lower extremities.  
The Medical Board found that the Veteran received the maximum 
benefits of treatment and the Board recommended that the 
Veteran be returned to full duty.  In June 1974, the Veteran 
filed a rebuttal to the Medical Board findings; he indicated 
that he was having trouble with his back and leg and he was 
not fit for duty.  He requested a discharge.  In June 1974, 
the Medical Board reviewed and reconsidered the Veteran's 
case and adhered to the original findings.  

Service treatment records show that in October 1974, the 
Veteran had complaints of mid-dorsal pain with lifting.  
Physical examination revealed full range of motion of the 
spine.  The spine was non-tender.  Neurologic examination of 
the lower extremities was normal.  In January 1975, the 
Veteran continued to have complaints of back pain.  An April 
1975 service treatment record indicates that the Veteran was 
evaluated for his back problem.  It was stated that the 
Veteran was fit for duty as far as the back was concerned, 
determined by the PEB.    

A February 1976 emergency room record indicates that the 
Veteran complained of discomfort in the back.  A March 1976 
orthopedic consult indicates that the Veteran had mild pain 
in the area affected (the slight compression fracture at T8), 
which was now much improved.  X-ray examination revealed a 
healed fracture.  

Service treatment records dated in May 1976 indicate that the 
Veteran had complaints of pain in the legs and in the left 
para-thoracic back.  The Veteran underwent orthopedic 
examination on May 6 and May 7.  The May 6 orthopedic 
examination revealed that the Veteran had normal stance and 
gait.  He dressed and undressed with probably good range of 
motion.  There was no spasm.  Straight leg raise revealed 
that the Veteran reported pain at 70 to 80 degrees.  Sitting 
straight leg raise revealed no sign of root irritation with 
repeated testing.  Neurologic examination was normal.  There 
was no measurable atrophy.  The impression was no objective 
evidence of organic disease.  The May 7 physical examination 
revealed full range of motion, sitting straight leg raise was 
negative, and motor examination and reflexes were normal.  X-
ray examination revealed no evidence of significant 
compression.  The impression was tight hamstrings; no 
evidence of neuro deficits secondary to old back injury.

A June 1976 report of medical history indicates that the 
Veteran reported having recurrent back pain.  It is not clear 
from the examination report whether the spine was examined.  
The veteran separated from service in July 1976.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current lumbar spine disability is related to a disease 
or injury that occurred in service, or is caused by or 
aggravated by a service-connected disability, or that the 
arthritis of the lumbar spine was shown to a compensable 
degree in the first post-service year.  

As demonstrated above, a lumbar spine disability was not 
diagnosed in service.  With respect to whether a relationship 
can be established between the current lumbar spine 
disability and service on a presumptive basis, it is noted 
that there is no medical evidence of a diagnosis of arthritis 
of the lumbar spine within the first post-service year or at 
any time after service.  Given the absence of the 
documentation of x-ray evidence of arthritis of the lumbar 
spine, entitlement to service connection for such disability 
may not be granted on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the Veteran has a current lumbar 
spine disability that is related to service or is caused or 
aggravated by a service-connected disability.  The Board 
finds that the evidence is not in equipoise, but 
preponderates against the claim.  The Board finds that the 
more probative medical evidence establishes that the lumbar 
spine disability to include disc disease is not due to any 
disease or injury in service including the 1973 car accident 
in service, but is due to post-service injuries.  The 
probative evidence of record establishes that the current 
lumbar spine disability manifested many years after service 
and is not related to service, and is not caused or 
aggravated by a service-connected disability.    

Review of the record shows that the Veteran sustained three 
post-service back injuries in the 1980's, and these injuries 
caused the degenerative disc disease of the lumbar spine and 
the recurrent pain.  Occupational health records dated in 
November 1980 indicate that the Veteran fell and injured his 
back on November 17, 1980.  Occupational health records show 
that in June 1984, the Veteran slipped off a ladder, fell 
four feet, and injured his sacrum and coccyx.  The diagnosis 
was sacro-coccyxgeal strain.  A fracture to the sacrum or 
coccyx was not detected at that time.  The Veteran was 
disabled from July 1984 to September 1984.  Private medical 
records by Dr. S. dated in October 1984 indicate that the 
Veteran was reexamined and the films showed evidence of 
healing distal sacral fracture.  Occupational health records 
dated in July 1986 show that the Veteran had "problems with 
his back ever since the injury."  Records by Dr. S. dated in 
April 1988 indicate that the Veteran's original problem was 
the fall in June 1984; CT scan suggested a herniated or 
budging disc.  A March 1988 occupational health record 
indicates that a CT scan showed that the Veteran had a stable 
posterior bulging of the annulus fibrosis at L4-5 associated 
with the prominence of the ligamentum flava at the same 
level.  Physical and Rehabilitation Medicine treatment 
records dated in May 1988 show that the Veteran reported 
having aching pain in the mid-low back with stabbing pain at 
the L5 junction and burning pain down the legs, to the 
buttocks and groin.  The records note that in 1973, the 
Veteran had an in-service injury and in June 1984, he fell 
off a ladder.  The records indicate that in May 1986, the 
Veteran injured his back again and he has had significant 
aggravation of the symptomatic pattern since then and he has 
not been able to work as a pipe fitter.  The impression was 
lumbosacral strain injury of a mechanical nature from 
musculo-ligamentous; a bulging disc at L4-5; and secondary 
fibromyalgia in the paraspinal extensor muscles and gluteus 
muscles bilaterally.  A July 1986 VA x-ray examination of the 
lumbar spine was normal.  

Review of the record shows that the Veteran underwent a 
percutaneous lumbar discectomy at L4-5 in November 1991.  See 
Dr. J.'s statement dated in April 1992.  Dr. J., an 
orthopedic surgeon, indicates that the Veteran had a 
degenerative disc at L4-5 without significant impingement on 
the neural canal and the discectomy was of no benefit.  The 
medical evidence of record shows that the Veteran continued 
to have back pain the 1990's.  A September 1995 evaluation 
from a functional restoration center indicates that the 
Veteran reported having a back injury in 1973; he reported 
that his symptoms resolved completely after the motor vehicle 
accident in 1973 and he was able to return to work without 
difficulty.  The Veteran reported having two work injuries in 
1984 and 1986, and he claimed that these injuries aggravated 
the injury he had in 1973.  An April 1996 record from P. 
Orthopedics indicates that the diagnosis was failed 
percutaneous discectomy with some strong signs of symptom 
magnification.  A May 2001 x-ray examination of the lumbar 
spine revealed mild early degenerative disc disease.    

The Board finds that the more probative medical evidence of 
record establishes that the Veteran's lumbar spine disability 
to include disc disease is not related to disease or injury 
in service or to a service-connected disability.  The Veteran 
was afforded a VA examination in May 2002 in order to obtain 
a medical opinion as to whether the lumbar spine disability 
was related to service or to a service-connected disability.  
The examiner reviewed the claims folder and examined the 
Veteran.  The diagnosis was degenerative disc disease of the 
lumbar spine with residual pain.  The examiner noted that the 
record documented three post-service injuries in 1980, 1984, 
and 1986 to the spine.  The examiner indicated that the first 
specific spine injury occurred in 1984.  The examiner also 
noted that the numerous CT scans and MRI studies showed that 
the only recurrent pathology was a bulging disc at L4-L5 and 
the Veteran had a L4-L5 discectomy in 1991 without resolution 
of symptoms.  The examiner opined that it was unlikely that 
the lumbar spine symptoms were directly related to the motor 
vehicle accident in 1973 given the lack of documentation of 
any lumbar pain symptoms, lack of radiographic evidence of 
lumbar pathology, repeated negative neurological examinations 
prior to discharge, and the temporal relation to the 1984 
back injury with numerous physicians relating the symptoms to 
that incident.   

The Board finds that the May 2002 VA opinion is highly 
probative because the medical opinion was based upon physical 
examination of the Veteran, a review of the claims file, and 
consideration of the Veteran's medical history.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Specifically, the 
examiner considered the service treatment records including 
the medical findings after the in-service motor vehicle 
accident in 1973 and medical evidence showing that 
examination of the lumbar spine in service was negative.  The 
examiner also considered the post-service evidence which 
showed that the Veteran had three post-service injuries and 
the examiner considered when the lumbar spine symptoms began 
and when a lumbar spine disability was first diagnosed.  The 
examiner provided the basis for the medical opinion and 
pointed to the evidence which supported the opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In 
short, the probative medical evidence of record establishes 
that the Veteran's current lumbar spine disability is not 
related to injury or disease in service, and is caused by the 
post-service spine injuries.   

There is medical evidence of record which supports the 
Veteran's contentions that his lumbar spine disability is due 
to the injury in service.  However, the Board finds that this 
medical evidence is less probative than the May 2002 VA 
medical opinion.  The record shows that the Veteran was 
afforded a VA examination in January 2004 and an additional 
medical opinion was obtained in March 2004.  The VA examiner 
opined that the Veteran's back pain was secondary to the 
Veteran's initial injury in 1973 which was a motor vehicle 
accident involving five to seven rollovers.  The VA examiner 
relied on the Veteran's own reported history of the in-
service motor vehicle accident and the extent of the 
Veteran's injuries in service.  The report notes that the 
Veteran reported that in the 1973 motor vehicle accident, he 
was in five to seven rollovers in the car.  He reported that 
he was unconscious for four days and he had a degree of 
paraplegia which cleared over one month's time.  The Veteran 
reported that he was treated with near complete bed rest for 
six months.  The examination report indicates that the VA 
examiner did review the service treatment records including 
the November 1973 medical board report which contradicts the 
Veteran's own reported testimony.  For instance, the November 
1973 report indicates that the Veteran's car rolled over 
once, the Veteran was able to walk from the car, and that the 
Veteran initially experienced some difficulty ambulating but 
eventually tolerated ambulating well.  The VA examiner also 
noted that the hospital report indicated that the Veteran had 
complaints of pain and numbness in the left leg and there 
were positive physical findings of decreased sensation to 
pinprick over the anterior high and posterior calf but 
neurological examination was normal.  

The examination report shows that the VA examiner accepted 
the Veteran's reported medical history, which is unsupported 
by the record, and discounted the evidence in the November 
1973 report and in the other service treatment records when 
formulating his medical opinion that the Veteran's current 
back disability was due to the in-service 1973 car accident.  
The VA examiner actually stated in the examination report 
that "if one accepts the patient's history as it is given 
with five to seven roll overs then one must assume that there 
was considerable torsion involving the musculature of the 
back as well as the body in general."  The VA examiner 
stated that one must assume such a severe accident would 
likely have produced a considerable amount of discomfort 
secondary to the torsion of those muscles which occurred at 
the time of the roll-over accident irrespective of what 
subsequent accidents the Veteran may have had in the future.   

The Board finds the March 2004 medical opinion to have 
limited probative value.  The Board does not question the VA 
physician's skill or expertise as a medical doctor.  The 
Board finds that this medical opinion is less probative than 
the May 2002 medical opinion because this opinion is based 
upon an inaccurate factual background.  The medical evidence 
of record, specifically the medical evidence in the service 
treatment records which were created contemporaneous to the 
1973 motor vehicle accident, does not support the Veteran's 
account of the motor vehicle accident and the injuries he 
sustained.  There is no evidence other than the Veteran's own 
statements that the car rolled over five to seven times.  The 
1973 hospital records note that the car rolled over one time.  
The 1973 hospital records also indicate that the Veteran was 
able to walk from the accident and he was not unconscious 
when admitted to the hospital.  The hospital records show 
that he was on bed rest for three weeks not six months and 
the Veteran started physical therapy after three weeks and 
was able to ambulate.  The hospital records do not document 
severe injuries to the lumbar spine due to severe torsion of 
the muscles of the spine due to the claimed five to seven 
rollovers.  

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).  In the present case, 
the Board finds that the March 2004 VA medical opinion which 
relates the current lumbar spine disorder to the 1973 in-
service accident to have little or no probative value because 
this opinion is based upon an inaccurate factual background 
and is not supported by the evidence of record.  Accordingly, 
the Board finds this opinion is outweighed by the other 
evidence of record, specifically, the May 2002 VA medical 
opinion.  

The Veteran also submitted an article entitled Arthritis and 
Allied Conditions and a medical opinion for an unknown 
Veteran in support of his claim.  The article essentially 
indicates that a spinal injury may weaken the spine and 
predispose the patient to further inquiry.  The Court has 
indicated that medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Treatise evidence must "not simply provide speculative 
generic statements not relevant to the claim."  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise 
evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  Generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise is too general and inconclusive.  Mattern v. West, 
12 Vet. App. 222, 227 (1999). 

In the present case, the article submitted by the Veteran 
provides generic information about spine injuries.  The 
article does not establish that in the Veteran's case, he 
actually incurred a lumbar spine injury in the 1973 accident.  
The medical opinion for the unknown Veteran is not pertinent 
to the Veteran's claim and does not address the Veteran's own 
medical disabilities.  Thus, the Board finds that this 
information is not competent evidence of a relationship 
between the lumbar spine disability and the Veteran's period 
of service.  

Additional evidence that supports the Veteran's claim are VA 
treatment records which indicate that his chronic low back 
pain is secondary to injuries and surgeries.  See the VA 
treatment records dated in December 2005, April 2003, and 
April 2002.  The Board finds that this evidence is not 
sufficient to establish a nexus between the lumbar spine 
disability and the in-service injury in 1973 because this 
statement is too general.  It does not specify which injury 
caused the current disability.  As discussed above, the 
record documents that the Veteran had three post-service 
injuries since the 1973 injury.  The Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran has theorized that his current lumbar spine 
disability was caused by the motor vehicle accident in 
service.  The Veteran's own implied assertions that the 
lumbar spine disability is medically related to his period of 
service are afforded no probative weight in the absence of 
evidence that the Veteran has the expertise to render 
opinions about medical matters.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  There is no evidence which 
establishes that the Veteran has medical expertise.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  The Veteran is competent to testify as to observable 
symptoms.  However, he is not competent to testify as to 
medical matters without medical training and he is not 
qualified to render a medical opinion regarding the origin or 
etiology of a disability.  The Veteran's statements cannot 
serve as competent medical evidence of the etiology of the 
lumbar spine disability.  

The Board finds that the preponderance of the competent and 
credible evidence is against the claim for service connection 
for a lumbar spine disability as secondary to service-
connected T8 fracture.  As discussed in detail above, the 
probative medical evidence of record establishes that the 
lumbar spine disability is due to the post-service injuries.  
There is also probative evidence which establishes that the 
lumbar spine disability is not caused or aggravated by the 
service-connected T8 fracture.  In the March 2004 VA medical 
opinion, the VA examiner opined that there was no objective 
basis for secondary service connection.  The only evidence in 
support of the Veteran's contentions that secondary service 
connection is warranted is his own lay statements as to 
causation.  As noted above, the Veteran does not have the 
expertise to render opinions about medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).     

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current lumbar spine disability was incurred during service, 
to include on a presumptive basis, or is related to an in-
service injury or trauma.  The preponderance of the evidence 
is against the finding that the Veteran's current lumbar 
spine disability is due to or aggravated by a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply since there is no approximate balance of the 
evidence for and against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a lumbar spine disability to include 
degenerative disc disease is not warranted, and the claim is 
denied.  

Entitlement to service connection for a residual disability 
due to a fracture of T5.  

The Board finds that the preponderance of the evidence 
establishes that there is no current diagnosis of a 
compression fracture to the T5 vertebra.  The medical 
evidence of record shows that the veteran may have had a 
fracture at T5 in the past, but there are no current findings 
of a fracture at T5.  A May 1999 VA examination report 
reflects a diagnosis of status post fracture of T5.  The 
report indicates that x-ray examination of the thoracic spine 
showed a loss of height at T5.  See also the March 2006 VA 
examination report which notes status post fracture at T5.  A 
May 2002 VA examination report indicates that the examiner 
noted that after review of MRIs, one radiologist commented on 
the presence of generalized osteopenia which suggested a 
possible predisposition to fracture.  The Board finds that 
this comment only suggests there was a predisposition to a 
fracture of T5, not that there was actually a fracture.  The 
more recent medical evidence shows that the thoracic spine is 
normal.  MRI studies of the thoracic spine in December 2000 
and September 2003 indicate that the thoracic spine was 
essentially normal.  A September 2004 VA neuro-surgeon 
consult indicates that MRI study of the thoracic spine was 
unremarkable.  A September 2005 MRI study of the thoracic 
spine indicates that T4-5 was grossly unremarkable.  T5-6 
showed mild degenerative joint disease.  The Board notes that 
the service treatment records do not show a fracture of T5.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  In 
the present case, the probative evidence of record 
establishes that the Veteran does not currently have a T5 
fracture.  

The Veteran's own implied assertions that he has a current 
compression fracture at T5 are afforded no probative weight 
in the absence of evidence that the Veteran has the expertise 
to render opinions about medical matters.  Although the 
Veteran is competent to testify as to observable symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The Veteran has not submitted any 
medical evidence which supports his contentions.

There is medical evidence of mild degenerative joint disease 
at T5-6.  However, there is no competent evidence that the 
mild degenerative joint disease at T5-6 is related to disease 
or injury in service or is due to or aggravated by a service-
connected disability.  As discussed in detail above, the only 
finding pertinent to the thoracic spine in service is the 
fracture at T8.  The service treatment record do not show any 
evidence of degenerative joint disease at T5-6.  The first 
evidence of degenerative joint disease at T5-6 was in 
September 2005.  This lengthy period without evidence of 
pertinent diagnosis weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also 
probative evidence that any T5 disability is not due to the 
service-connected T8 fracture.  The March 2004 VA medical 
opinion indicates that there is no objective basis for 
secondary service connection.  The only evidence in support 
of the Veteran's contentions that secondary service 
connection is warranted are his own lay statements as to 
causation.  As noted above, the Veteran does not have the 
expertise to render opinions about medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).     

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's has a 
current T5 fracture or that a T5 disability was incurred 
during service, to include on a presumptive basis, or is 
related to an in-service injury or trauma.  The preponderance 
of the evidence is against the finding that the Veteran's 
current degenerative joint disease at T5-6 is due to or 
aggravated by a service-connected disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a T5 
disability is not warranted, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for a cervical spine 
disability and headaches. 

The Veteran contends that his current headaches and cervical 
spine disability were caused by the 1973 motor vehicle 
accident in service.  There is evidence of current headaches 
symptoms and a current cervical spine disability.  The May 
1999 VA examination report shows a diagnosis of myofascial 
pain syndrome of the cervical spine.  The May 2002 VA 
examination report indicates that the diagnosis was 
degenerative disc disease of the cervical spine.  A March 
2005 VA neurosurgery treatment record shows a diagnosis of 
degenerative disc at C5-C6.  Regarding headaches, the May 
2002 VA examination report indicates that the veteran had 
complaints of frequent headaches.  A May 2005 VA treatment 
record indicates that the veteran had frequent headaches 
secondary to the cervical spine problems.  

The service treatment records show that the Veteran sustained 
injuries in a motor vehicle accident in August 1973 and he 
had complaints of headaches after the accident.  A cervical 
spine disability was not detected in service.  The service 
treatment records show treatment for injuries sustained in 
the 1973 motor vehicle accident are discussed in detail 
above.  It is significant to note that the inpatient records 
from the Whiteman Air Force Base hospital indicate that on 
the date of admission, the Veteran had complaints of a 
headache, mid-back pain, and a tingling sensation in the 
feet.  Physical examination of the back revealed no spasm or 
pain to palpation.  Neuromuscular and sensory function was 
within normal limits.  The hospital records indicate that the 
Veteran had no loss of consciousness and he remained fully 
alert during and after the accident.  Skull x-ray series were 
negative.  The Veteran reported no neck stiffness.  The 
Veteran was discharged from Whiteman Air Force Base hospital 
on August 28.  

The Veteran was admitted to the Philadelphia Naval Hospital 
on August 30.  The hospital records indicate that upon 
admission, the Veteran had complaints of low back pain and of 
a locking sensation in the left knee.  Physical examination 
was within normal limits except for tenderness at T8 and some 
limitation of flexion.  Hospital records do not show a 
diagnosis of headaches or cervical spine disability.  The 
Veteran was discharged on December 4, 1973.  The Veteran 
underwent Medical Board proceedings in November 1973.  The 
medical board report does not document any complaints 
pertinent to the neck or cervical spine.  

While the service treatment records show the Veteran 
initially had complaints of headache after the motor vehicle 
accident, a headaches disorder was not diagnosed and the 
complaints of headaches appear to have resolved at the time 
of discharge from the hospital in December 1973.  Neurologic 
examination was normal except for the decreased sensation to 
the left thigh and calf.  

The Veteran underwent a second Medical Board proceeding in 
June 1974.  The diagnoses were laceration of the volar ulnar 
aspect of the right wrist, laceration of the volar ulnar 
aspect of the tip of the left little finger, and previous 
compression fracture T8, healed.  The report indicates that 
physical examination was normal except for the lacerations to 
the right wrist and left little finger.  A neurologic or 
cervical spine disability was not documented.  Service 
treatment records show that in April 1975, the Veteran had 
complaints of headaches.  In May 1975, the Veteran reported 
having migraine headaches since the 1973 auto accident.  

For the Veteran to be successful with these claims, the 
evidence must show either that it is at least as likely as 
not that the current headaches and the cervical spine 
disability were incurred in or are related to disease or 
injury in service, or to a service-connected disability.  If 
the preponderance of the evidence shows otherwise, the 
Veteran's claims must be denied.  

The question then is whether the evidence is at least in 
equipoise as to whether the Veteran's current headaches 
disorder and myofascial pain syndrome of the cervical spine 
are related to service.  The Board finds that the evidence is 
not in equipoise, but preponderates against the claims.  The 
more probative medical evidence establishes that the 
headaches disorder and the cervical spine disability are not 
due to any disease or injury in service including the 1973 
car accident in service or the service-connected T8 fracture.   

With respect to whether a relationship can be established 
between his current headaches and cervical spine disability 
and service on a presumptive basis, it is noted that there is 
no medical evidence of a diagnosis of arthritis of the 
cervical spine or a diagnosis of a headaches disorder within 
the first post-service year or at any time after service.  
There is no evidence of a diagnosis of headaches until 1984.  
Myofascial pain syndrome was recorded in the late 1990s, and 
degenerative joint disease of the cervical spine was 
diagnosed in 2005.  Given the absence of the documentation of 
x-ray evidence of arthritis of the cervical spine or a 
headaches disorder within a year after service separation, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record shows that the Veteran first had 
complaints of headaches in 1984, almost eight years after 
service separation.  Occupational health records dated in 
1984 and 1985 show that the Veteran had complaints of 
headaches.  Records from Dr. C.V., a psychologist, dated in 
1997 to 1999 indicate that the Veteran reported having 
headaches since a fall in 1995.  The veteran provided lay 
testimony that he has had headaches since the 1973 motor 
vehicle accident.  A May 1999 VA examination report indicates 
that the Veteran reported having headaches since the 1973 
automobile accident.  An October 2003 VA treatment record 
indicates that the veteran reported that he injured his head 
in the 1973 motor vehicle accident and in 1983, when he fell 
off a ladder.  

Regarding the cervical spine disability, the medical evidence 
of record shows that the Veteran first had complaints of 
chronic neck pain in 1995.  See the September 1995 treatment 
record from P. Orthopedics.  Records from Dr. C.V., a 
psychologist, dated in 1997 to 1999 indicate that the Veteran 
reported having neck pain and headaches since a fall in 1995.  
In a January 1997 record, Dr. C.V. stated that the Veteran 
had upper body pain consistent with pattern myofascial pain 
syndrome.  A January 1998 record notes that the Veteran 
reported having upper body pain since a fall when his leg 
gave out.  See also a March 1998 treatment record which 
indicates that the Veteran had pain in the posterior cervical 
area.  The veteran provided lay evidence that he had neck 
pain since the 1973 motor vehicle accident.  The May 1999 VA 
examination report indicates that the Veteran reported that 
he had myofascial pain in the neck since the accident in 
1973.  The diagnosis was myofascial pain syndrome with 
limitation of motion of the cervical spine.  

The probative evidence of record establishes that the current 
headaches and the cervical spine disability manifested many 
years after service and are not related to disease or injury 
in service, and are not related to a service-connected 
disability.    

The evidence in support of the Veteran's claims essentially 
consists of the Veteran's own statements relating the current 
cervical spine and headaches disabilities to the 1973 in-
service motor vehicle accident.  The Veteran's own statements 
as to the etiology of the disorders are afforded no probative 
weight in the absence of evidence that the Veteran has the 
expertise to render opinions about medical matters.  Although 
the Veteran, as a layperson, is competent to testify as to 
his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu, supra.  
There is no evidence which establishes that the Veteran has 
such medical expertise.  

On the other hand, the medical evidence against the Veteran's 
claims consists of the May 2002 and March 2004 VA medical 
opinions.  In the May 2002 VA examination report, the VA 
examiner opined that it did not appear that the headaches 
were a direct result of the 1973 motor vehicle accident.  The 
VA examiner also opined that it was unlikely that the 
Veteran's cervical spine disability was directly related to 
the 1973 motor vehicle accident given the lack of 
documentation of cervical spine symptoms or documented neck 
injury, and the numerous injuries subsequent to this injury 
with numerous physicians relating the symptoms to that 
particular incident.  There is also probative evidence which 
relates the headaches to the cervical spine disability.  See 
the May 2005 VA treatment record.  The May 2002 VA medical 
opinion is of great evidentiary weight.  The VA examiner 
reviewed the claims folder including the service treatment 
records which showed the extent of the injuries due to the 
1973 motor vehicle accident.  The VA examiner also pointed to 
the evidence of record which supported the opinion and the 
opinion is based upon an accurate factual background.  For 
these reasons, the Board finds this medical opinion to be 
highly probative.  See Guerrieri, supra; Hernandez-Toyens, 
supra; Prejean, supra.

There is probative medical evidence which establishes that 
the headaches and cervical spine disability are not caused by 
or aggravated by the service-connected T8 fracture.  In the 
March 2004 VA medical opinion, the VA examiner stated that 
there was no longer an objective basis for the theory that 
the service-connected T8 fracture caused the headaches or the 
cervical spine disability because the T8 fracture was not 
detected on the more recent MRI studies in 2003.  This 
opinion is supported by the evidence of record. 

The Board has considered the provisions of 38 C.F.R. § 
3.303(b).  The record shows that the Veteran has reported 
having headaches and neck pain since the 1973 accident in 
service.  See the May 1999 VA examination report and the 
records by Dr. C.V.  The Board has considered these 
statements.  Even if the Board concedes that the Veteran had 
continuity of symptoms of headaches and neck pain since 
service, the Veteran's claim still fails based upon the lack 
of medical nexus associating the continuity of symptoms to 
the current headaches and cervical spine disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some medical evidence 
of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  As 
discussed above, the probative evidence of record establishes 
that the current headaches and cervical spine disability are 
not related to any injury or trauma that occurred in service.  
For these reasons, the Board finds that service connection is 
not warranted on the basis of continuity of symptomatology.  

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claims for 
service connection for the current headaches and cervical 
spine disability on a direct or secondary basis, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
The claims are denied.  

II.  Entitlement to an Increased Rating for a scar due to a 
laceration to the right wrist. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2008).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2008).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

Before August 30, 2002, the rating schedule read as follows:

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the rating schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis

As noted above, the applicable rating criteria for the skin 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Review of the record shows that 
the Veteran filed a claim for an increased rating for the 
scar of the right wrist in March 2002.  Thus, the change in 
the rating criteria occurred during the pendency of the 
appeal.  The regulatory amendment in the present case cannot 
be construed to have retroactive effect.  Thus, in accordance 
with VAOPGCPREC 3-2000, the Board will therefore apply the 
former rating criteria prior to and from August 30, 2002 and 
apply the revised criteria from August 30, 2002.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a compensable rating 
for the service-connected scar due to a laceration of the 
right wrist under the former criteria for rating skin 
disorders in effect prior to and from August 30, 2002.  

The medical evidence of record shows that the scar of the 
volar ulnar aspect of the right wrist is manifested by a scar 
which is described as .5 centimeters to 2 centimeters in 
size.  See the VA examination reports dated in May 1999, May 
2002, and January 2004.  The scar was described as well-
healed.  

Under the former provisions, Diagnostic Code 7805, other 
scars, the scar is rated on limitation of function of the 
part affected.  In the present case, there is no evidence of 
limitation of function of the right wrist due to the scar.  
The May 1999 and May 2002 VA examination reports indicate 
that there was no limitation of motion.  The May 2002 VA 
examination report indicates that the right wrist and hand 
had normal muscle bulk and tone.  Sensation was intact to 
light touch and to sharp versus dull discrimination.  There 
was normal grip strength.  There was no evidence of 
incoordination or fatigability.  Since there is no evidence 
of limitation of motion of the right wrist due to the scar, a 
compensable evaluation is not warranted under Diagnostic Code 
5214, which rates the limitation of motion of the wrist.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Board notes that the May 2002 VA examination report notes 
that the Veteran had complaints of intermittent numbness and 
tingling in the 5th digit of the right hand.  The diagnosis 
included residuals intermittent paresthesias involving 
superficial cutaneous nerves.  However, subsequent VA 
examinations showed no neurologic findings pertinent to the 
right hand or any other pertinent findings.  A March 2005 VA 
neurosurgery treatment record indicates that there were 
questionable hypesthesia over the ulnar aspect of the hands. 
A January 2004 VA examination report indicates that physical 
examination revealed no loss of sensation.  There was 
tenderness to palpation but no other abnormality.  A December 
2003 EMG of the right upper extremity revealed right ulnar 
neuropathy at the elbow; there were no findings pertinent to 
the right wrist or hand.  There is no objective evidence of a 
neurological disorder caused by the scar on the right wrist 
or that the scar impairs neurologic function of the right 
wrist.  A compensable rating under the diagnostic codes 
pertinent to neurological disorders is not warranted.  See 
38 C.F.R. § 4.124a.  Thus, since there is no evidence that 
the scar on the right wrist causes loss of function or 
affects the function of the right wrist or hand, the Board 
finds that a compensable rating under the former Diagnostic 
Code 7805 is not warranted.  

The Board has considered that other diagnostic codes 
pertinent to rating scars.  Diagnostic Codes 7801 and 7802, 
under the former rating criteria, are not applicable since 
these codes are for rating scars due to burns.  

A compensable disability evaluation is not warranted under 
the former provisions of Diagnostic Codes 7803 or 7804.  
There is no evidence of poor nourishment or ulceration.  The 
VA examination reports have described the scar as well-
healed.  There was evidence of tenderness on palpation upon 
examination in January 2004.  However, there was no evidence 
of tenderness on examination in May 1999 and May 2002.  There 
is no evidence of pain on palpation or on objective 
demonstration.  Thus, a compensable evaluation is not 
warranted under the former Diagnostic Codes 7803 and 7804.   

In sum, a compensable disability evaluation is not warranted 
for the scar due to a laceration of the right wrist under the 
former provisions of the rating criteria for skin disorders.  
  
Additionally, a compensable disability evaluation is not 
warranted for the scar due to a laceration of the right wrist 
under the revised provisions of the rating criteria for skin 
disorders.  A compensable disability evaluation is not 
warranted under Diagnostic Code 7801, scars other than the 
head, face or neck that are deep or that cause limitation of 
motion, or Diagnostic Code 7802, scars other than the head, 
face, or neck that are superficial and do not cause 
limitation of motion.  The service-connected scar has been 
described as .5 centimeters to 2 centimeters in size.  See 
the VA examination reports dated in May 1999, May 2002, and 
January 2004.  The scar was described as well-healed.  There 
is no evidence that the scar is deep or causes limitation of 
motion.  As noted above, the VA examination reports indicate 
that there was no limitation of motion.  There is no evidence 
that the scar is 39 square centimeters or greater.  There is 
no evidence that this scar is associated to underlying soft 
tissue.  Thus, a compensable rating is not warranted under 
the revised Diagnostic Codes 7801 or 7802.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802.    

A compensable disability evaluation is not warranted under 
Diagnostic Codes 7803 or 7804.  There is no evidence that the 
scar is unstable.  The scar has consistently been described 
as well-healed.  As discussed above, there is no evidence 
that the scar is painful on examination.  See the VA 
examination reports dated in May 1999, May 2002, and January 
2004.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  

The Board has also examined Diagnostic Code 7805.  The 
revised provisions of Diagnostic Code 7805 are the same as 
the former provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (in effect prior to and after August 30, 2002).  A 
compensable rating is not warranted under Diagnostic Code 
7805 for the same reasons as discussed above.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the service-
connected scar of the right wrist for the entire time period 
of the appeal.  There is no evidence that the Veteran's 
service-connected scar has met the criteria for a compensable 
rating at any time during the appeal period.  It appears from 
the medical evidence that the disability has remained 
essentially stable over the entire period.  Accordingly, a 
staged rating under Hart is not warranted.  

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  At the hearing before the Board in September 
2005, the Veteran asserted that he was unable to work due to 
the service-connected scar of the right wrist.  He asserted 
that the scar caused him to lose grip strength and caused 
numbness which prevented him from working as a pipe fitter.  
There is no medical evidence or information showing that the 
Veteran's service-connected scar has resulted in marked 
interference with employment or required any periods of 
recent hospitalization.  There is no evidence of 
hospitalization for the scar.  As discussed above, the 
medical evidence shows that the scar does not cause a loss of 
function of the right wrist and hand.  There is medical 
evidence that the Veteran is still employable despite the 
service-connected disabilities.  See the January 2004 VA 
examination report.  There is no evidence that the service-
connected scar presents an unusual or exceptional disability 
picture.  The Board finds that the Veteran's symptoms are 
consistent with the criteria in the Rating Schedule.  The 
Veteran's symptoms are normal manifestations of this disorder 
and such symptoms are contemplated under the rating schedule.  
The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In conclusion, a compensable disability evaluation is not 
warranted for the service-connected scar on the right wrist 
under the former or revised provisions of 38 C.F.R. § 4.118.  
The preponderance of the evidence is against the Veteran's 
claim for a compensable disability evaluation, and the claim 
is denied. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 
2002.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection and an increased rating, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The 
claims were readjudicated in the July 2006 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The Veteran has not been prejudiced.  The 
record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The Board is also aware of the Court's decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters dated in 
April 2002 and March 2006 satisfied the Vazquez-Flores 
elements (1), (3), and (4).  Regarding Vazquez-Flores element 
(2), the diagnostic codes for rating scars do contain 
criteria that would be satisfied by the claimant 
demonstrating a noticeable worsening of the disability, which 
in this case, would be an increase in pain or increase in 
limitation of function of the part affected.  The Board also 
notes that there is evidence of actual knowledge on the part 
of the Veteran, and other documentation in the claims file 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claim for an 
increased rating for scars.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The Board concludes that the 
Veteran has been afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records from 
the Denver VA medical facility dated from January 2001 to 
February 2006 and VA treatment records from the E. Colorado 
health care system dated in 2001 and from January 2004 to 
February 2006 were obtained and associated with the claims 
folder.  Private treatment records from P. Orthopedics; 
S.F.H.C.S.; and P.P.P.M. were obtained and associated with 
the claims folder.  Treatment records and statements from 
Drs. C.V., T.S., L.C., and J.S. are associated with the 
claims folder.  Also, records from the Department of Labor 
and an occupational health clinic are associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  VA examinations were performed 
in 2002 and 2004 in order to obtain medical evidence as to 
the nature and etiology of the claimed disabilities, and to 
determine the severity of the service-connected scar.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a lumbar spine 
disability to include degenerative disc disease is not 
warranted, and the appeal is denied. 

Entitlement to service connection for a T5 disability to 
include compression fracture of T5 is not warranted, and the 
appeal is denied. 

Entitlement to service connection for a cervical spine 
disability is not warranted, and the appeal is denied. 

Entitlement to service connection for headaches is not 
warranted, and the appeal is denied. 

Entitlement to a compensable rating for a scar due to a 
laceration to the right wrist is not warranted, and the 
appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


